In Mandamus. On motion to dismiss. Motion to dismiss granted. Cause dismissed.
Sua sponte, Robert Martin is found to be a vexatious litigator pursuant to S.Ct.Prac.R. 14.5(B). Accordingly, Martin is prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Any request for leave shall be filed with the Clerk of this court for the court’s review.
Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Brown, C.J., not participating.